UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6452



KEVIN SMITH, a/k/a Bar-None-Royal Blackness,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL W. MOORE; WILLIAM D. CATOE; JAMES L.
HARVEY; LAURIE F. BESSINGER; JOYCE BROWN;
THOMAS   MCCANTS;  VAUGHN JACKSON;   ANTHONY
SARLARDO; M. ASKEW; KENNETH MANIGO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-98-2490-10-23)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Smith appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1998) complaint without prejudice.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court.   See Smith v. South Carolina Dep’t of Corrections

No. CA-98-2490-10-23 (D.S.C. Mar. 19, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2